Case 2:20-cv-11269-SB-AS Document 12 Filed 12/22/20 Page 1 of 12 Page ID #:31
  1
  2
  3
  4
  5
  6
  7
                            UNITED STATES DISTRICT COURT
  8                        CENTRAL DISTRICT OF CALIFORNIA
  9
       ELIZA SEDAGHATFAR                         Case No. 2:20−cv−11269−SB−AS
  10
              Plaintiff(s),
  11                                             STANDING ORDER FOR
                           v.                    CIVIL CASES ASSIGNED
  12                                             TO JUDGE STANLEY
       ZARIFIAN, INC. , et al.                   BLUMENFELD, JR.
  13
              Defendant(s).
  14
  15
  16
  17
  18         READ THIS ORDER CAREFULLY BECAUSE IT CONTROLS THIS
  19    CASE AND DIFFERS IN SOME RESPECTS FROM THE LOCAL RULES.
  20         Counsel for the plaintiff must immediately serve this Order on all parties,
  21    including any new parties to the action. If this case was removed from state court,
  22    the defendant that removed the case must serve this Order on all other parties.
  23    1.   Counsel
  24         a.      Civility
  25         All counsel who appear in this action must immediately review and
  26    comply with the Civility and Professionalism Guidelines that appear on the
  27    Court’s website under Attorney Information. Failure to do so may result in
  28    sanctions.


                                                1
Case 2:20-cv-11269-SB-AS Document 12 Filed 12/22/20 Page 2 of 12 Page ID #:32
  1          b.   Presence of Lead Counsel

  2          Lead trial counsel must attend any proceeding set by this Court, including

  3    all scheduling, pretrial, and settlement conferences, and must be prepared to

  4    address and resolve all matters within the scope of the proceeding. Only one

  5    attorney for a party may be designated as lead trial counsel unless an exception

  6    is requested by the parties and permitted by the Court. Failure of lead counsel to

  7    appear will be grounds for sanctions.

  8          For proceedings not set by the Court, lead counsel are strongly

  9    encouraged to permit junior lawyers to fully participate in court proceedings,

  10   including to argue motions and to examine witnesses at trial. The Court is more

  11   likely to hear oral argument if any party files a notice at least 7 days before a

  12   scheduled hearing stating that a junior lawyer will conduct at least a substantial

  13   part of the argument.

  14         c.   Self-Represented Parties (a.k.a. “Pro Per” Litigants)

  15         Parties appearing in propria persona (meaning self-represented or “pro per”

  16   litigants) are required to comply with all local rules, including Local Rule 16

  17   (“Pretrial Conferences; Scheduling; Management”). In this Order, the term

  18   “counsel” includes pro per litigants. Only individuals may represent themselves.

  19         d.   Duty to Notify of Settlement

  20         Counsel must advise the Court immediately if the case or any pending

  21   matter has been resolved. Failure to provide timely notice of settlement may

  22   result in sanctions.

  23         e.   “Notice of Unavailability”

  24         While the Court expects that counsel will conduct themselves

  25   professionally and will not deliberately schedule any proceeding when opposing

  26   counsel are unavailable, a “Notice of Unavailability” has no legal effect and

  27   should not be filed.

  28   ///


                                                2
Case 2:20-cv-11269-SB-AS Document 12 Filed 12/22/20 Page 3 of 12 Page ID #:33
  1    2.   Communications with Chambers

  2         Counsel must not attempt to contact the Court or its Chambers staff by

  3    telephone or by any other ex parte means unless contact has been first initiated

  4    by Chambers staff. Counsel may contact the courtroom deputy clerk with

  5    appropriate inquiries. The preferred method of communication with the

  6    courtroom deputy clerk is email. Counsel must copy all parties on any email to

  7    the Court or its staff. To facilitate communication with the courtroom deputy

  8    clerk, counsel should list their email addresses along with their telephone

  9    numbers on all papers.

  10   3.   Pleadings

  11        a.   Service of the Complaint

  12        The plaintiff(s) shall promptly serve the complaint in accordance with

  13   Fed. R. Civ. P. 4 and file the proofs of service pursuant to Fed. R. Civ. P. 4(l).

  14   Any defendant, including any “Doe” or fictitiously named defendant, not served

  15   within 90 days after the case is filed shall be dismissed pursuant to Fed. R. Civ. P.

  16   4(m).

  17        b.   Removed Actions

  18        Any answer filed in state court must be refiled in this Court as a

  19   supplement to the Notice of Removal. Any pending motion in state court before

  20   the case was removed must be re-noticed in accordance with Local Rule 7. If a

  21   removed action contains a “form pleading” (i.e., a check-the-box pleading), the

  22   party (or parties) that filed the form pleading must file with this Court within 30

  23   days of the filing of the notice of removal a pleading that complies with the

  24   federal rules. See Fed. R. Civ. P. 7, 7.1, 8, 9, 10 and 11.

  25        c.   Status of Fictitiously Named Defendants

  26        This Court requires compliance with the procedures below when a

  27   complaint with fictitiously named defendants is removed to this Court on

  28   diversity grounds. See 28 U.S.C. §§ 1441(a), 1447.


                                                3
Case 2:20-cv-11269-SB-AS Document 12 Filed 12/22/20 Page 4 of 12 Page ID #:34
  1         a. Plaintiff must ascertain the identity of and serve any fictitiously named

  2              defendants before the date of the Rule 16(b) scheduling conference.

  3              The Court generally will dismiss Doe defendants on the date of the

  4              scheduling conference, as they prevent the Court from accurately

  5              tracking its cases.

  6         b. If all fictitiously named defendants reasonably cannot be identified

  7              within the requisite period, a request to extend the time must be made

  8              in the Joint Rule 26 Report. Counsel should be prepared to state the

  9              reasons why fictitiously named defendants have not been identified

  10             and served.

  11        c. Before moving to substitute a defendant for a fictitiously named

  12             defendant, plaintiff must seek the consent of counsel for all

  13             defendants, including counsel for the fictitiously named party, if that

  14             party has separate counsel. If consent is denied, plaintiff should file a

  15             regularly noticed motion. The motion and opposition should address

  16             whether the matter should thereafter be remanded to the superior court

  17             if diversity is destroyed by the addition of the newly substituted party.

  18             See 28 U.S.C. § 1447(c), (e).

  19   4.   Discovery

  20        a.     Magistrate Judge Referral

  21        All discovery matters are referred to the assigned magistrate judge. All

  22   discovery documents must include the words “DISCOVERY MATTER” in the

  23   caption to ensure proper routing. Counsel should not deliver Chambers copies of

  24   these documents to Judge Blumenfeld.

  25        The decision of the Magistrate Judge shall be final, subject to

  26   modification by the Court only where it has been shown that the Magistrate

  27   Judge’s order is clearly erroneous or contrary to law. Any party may file and

  28   serve a motion for review and reconsideration before this Court. The moving


                                                  4
Case 2:20-cv-11269-SB-AS Document 12 Filed 12/22/20 Page 5 of 12 Page ID #:35
  1    party must file and serve the motion within 14 days of service of a written ruling

  2    or within 14 days of an oral ruling that the Magistrate Judge states will not be

  3    followed by a written ruling. The motion must specify which portions of the

  4    ruling are clearly erroneous or contrary to law, and the claim must be supported

  5    by points and authorities. Counsel shall deliver a conformed copy of the moving

  6    papers and responses to the Magistrate Judge’s clerk at the time of filing.

  7         b.    Discovery Protective Orders

  8         Proposed protective orders for discovery must be submitted to the

  9    assigned Magistrate Judge. Such orders should not purport to allow, without

  10   further order of Judge Blumenfeld, the filing under seal of pleadings or

  11   documents filed in connection with a dispositive motion, a class certification

  12   motion, or trial before Judge Blumenfeld. The existence of a protective order

  13   does not alone justify the filing of pleadings or other documents under seal, in

  14   whole or in part.

  15   5.   Filing Requirements

  16        a.    Documents with Declarations, Exhibits, and Other Attachments

  17        If a filed or lodged document has declarations, exhibits, or other

  18   attachments, each attachment must be filed as a separately docketed attachment

  19   to the main docket entry with a description of the attachment (e.g., Dkt. 29-1

  20   Smith Declaration, 29-2 Ex. 1 - License Agreement, 29-3 Request for Judicial

  21   Notice).

  22        b.    Proposed Orders

  23        Each party filing or opposing a motion or seeking the determination of

  24   any matter shall serve and lodge a proposed order setting forth the relief or

  25   action sought and a brief statement of the rationale for the decision with

  26   appropriate citations. Proposed orders should not contain: (i) attorney names,

  27   addresses, etc. on the caption page; (ii) a footer with the document name or

  28   other information; or (iii) a watermark or designation of the firm name.


                                               5
Case 2:20-cv-11269-SB-AS Document 12 Filed 12/22/20 Page 6 of 12 Page ID #:36
  1          c.   Chambers Copies

  2          Certain documents must be accompanied by mandatory paper copies sent

  3    to Chambers. Parties must comply with the following rules governing these

  4    “Chambers Copies.”

  5          (i) Applicability. Chambers Copies are required for the following

  6          documents only: (i) initial pleadings (notices of removal and related

  7          documents, complaints, counterclaims, cross claims, and answers); (ii)

  8          Joint Rule 26(f) Reports; (iii) motion papers (motions, oppositions,

  9          replies, and related documents), including motions in limine; (iv) ex parte

  10         applications for temporary restraining orders; and (v) pretrial documents

  11         (memoranda of fact and law, witness and exhibit lists, pretrial conference

  12         statement, jury instructions, verdict forms, etc.).

  13         (ii) Timeliness and location. Applicable documents will not be considered

  14         until Chambers Copies are submitted. Delay in submitting such copies

  15         will delay consideration of the submission. Chambers Copies must be

  16         delivered to Judge Blumenfeld’s mailbox outside the Clerk’s Office on

  17         the fourth floor of the First Street Courthouse. Delivery of the Chambers

  18         Copies should not require the signature of the recipient.

  19         (iii) Exhibits. All exhibits must be separated by a tab divider on the right

  20         or bottom of the document. If supporting or opposing evidence exceeds

  21         50 pages, the Chambers Copy must: (i) include a table of contents; and

  22         (ii) be in a separately tabbed binder with each item of evidence separated

  23         by a tab divider on the right or the bottom. All documents in the binder

  24         must be three-hole punched. If the evidence exceeds 200 pages, the table

  25         of contents and evidence must be placed in a Slant D-Ring binder.

  26         Binders should be no larger than 4 inches. Binders must have both a cover

  27         sheet and a spine label.

  28   ///


                                                 6
Case 2:20-cv-11269-SB-AS Document 12 Filed 12/22/20 Page 7 of 12 Page ID #:37
  1    6.   General Motion Requirements

  2         a.   Pre-Filing Conference (“Meet and Confer” Requirement)

  3         Local Rule 7-3 requires counsel to conduct a pre-filing conference “to

  4    discuss thoroughly . . . the substance of the contemplated motion and any

  5    potential resolution.” This requirement applies in all cases, including cases

  6    involving self-represented parties (a.k.a. “pro per” parties). Even if the parties

  7    are unable to fully resolve the dispute, they shall attempt to narrow the scope of

  8    the issue(s) requiring judicial resolution.

  9         The Notice of Motion or other request must include a statement of

  10   compliance with Local Rule 7-3. The Court may strike or outright deny a

  11   motion or other relief, or issue sanctions, if counsel fail to meet and confer in

  12   good faith.

  13        b.   Time for Filing and Hearing Motions

  14        This Court hears civil motions on Fridays at 8:30 a.m. If Friday is a court

  15   holiday, select another Friday. If the motion date selected is not available, the

  16   Court will issue a minute order continuing the date. Opposition papers due on a

  17   Friday holiday may be filed the following Monday. In such cases, reply papers

  18   may be filed on the next Monday. The parties may stipulate to a different

  19   briefing schedule, so long as the schedule provides at least two weeks between

  20   the filing of the reply and the hearing date.

  21        If the parties resolve the issue(s), or if a party withdraws or does not

  22   oppose a motion, the Court must be notified as soon as possible, but no later

  23   than 7 days before the hearing date. Failure to oppose a motion will likely result

  24   in the motion being granted after the opposition would have been due.

  25        c.   Length and Format of Motion Papers

  26        Memoranda of points and authorities in support of or in opposition to

  27   motions must not exceed 25 pages. Replies must not exceed 15 pages. Only in

  28   rare instances will the Court find good cause to grant an application to extend


                                                7
Case 2:20-cv-11269-SB-AS Document 12 Filed 12/22/20 Page 8 of 12 Page ID #:38
  1    these page limitations.

  2         Typeface and spacing shall comply with Local Rule 11-3.1.1, except that

  3    the parties are required to use only 14-point Times New Roman font. Footnotes

  4    shall be in the same font and the same size as the body of the memorandum.

  5         d.   Citations to Authority

  6         The parties should comply with Bluebook formatting and the citation

  7    requirements below.

  8         • Pin Cites. Case citations must identify both the case cited and the

  9           specific page referenced.

  10        • String Cites. Parties should not use string cites without a good reason.

  11          When using string cites, a party should include a parenthetical

  12          explanation for each cited case.

  13        • Legal Databases. When citing to legal databases (which is not

  14          encouraged), cite to Westlaw whenever possible.

  15        • U.S. Statutes. Statutory references should identify with specificity

  16          the sections and subsections referenced. Citations should be to the relevant

  17          official statutory code (e.g., the U.S. Code) and not merely reference

  18          the popular name of an act.

  19        • Treatises, Manuals, and the Like. Citations to treatises, manuals, and

  20          other materials should include the volume, section, and relevant pages.

  21          Attach copies if these materials are not accessible on Westlaw,

  22          especially for historical materials (e.g., older legislative history).

  23        • Footnote Citations. Citations that support a statement in the main text

  24          must be included in the main text, not in footnotes.

  25   7.   Specific Motion Requirements

  26        a.   Motions Pursuant to Rule 12

  27        Most motions to dismiss (or strike) can be avoided if the parties confer in

  28   good faith as required by Local Rule 7-3, especially motions for alleged defects


                                                 8
Case 2:20-cv-11269-SB-AS Document 12 Filed 12/22/20 Page 9 of 12 Page ID #:39
  1    in a complaint, answer, or counterclaim that could be corrected by amendment.

  2    In general, the Court must provide leave to amend upon granting a motion to

  3    dismiss unless it is clear the complaint is not correctible. See Chang v. Chen, 80

  4    F.3d 1293, 1296 (9th Cir. 1996).

  5          If the Court grants a motion to dismiss with leave to amend, the plaintiff

  6    must file an amended complaint within the time period specified by the Court. A

  7    “redlined” version of the amended complaint must be delivered to Chambers (in

  8    paper form) and Chambers email (in electronic form using Word), indicating all

  9    changes to the prior version of the complaint. Failure to timely file an amended

  10   complaint will result in dismissal of the action or the relevant claim(s) with

  11   prejudice.

  12         b.     Motions to Amend Pleadings

  13         A motion to amend the pleadings must state: (i) the effect of the

  14   amendment and (ii) the page, line numbers, and wording of any proposed

  15   change or addition of material. A “redlined” version of the proposed amended

  16   pleading must be delivered to Chambers (in paper form) and to Chambers email

  17   (in electronic form using Word), indicating all additions and deletions to the

  18   prior version of the pleading. In addition to the requirements of the Local Rules,

  19   all amended pleadings must be serially numbered to differentiate each

  20   amendment (i.e., “First Amended Complaint,” “Second Amended Complaint”).

  21         c.   Motions for Summary Judgment

  22         Please refer to Judge Blumenfeld’s Standing Order re Motions for

  23   Summary Judgment found at https://www.cacd.uscourts.gov/honorable-stanley-

  24   blumenfeld-jr.

  25   8.    Telephonic Appearances

  26         The Court does not allow telephonic appearances absent extraordinary

  27   circumstances preventing counsel’s personal appearance.

  28   ///


                                                9
Case 2:20-cv-11269-SB-AS Document 12 Filed 12/22/20 Page 10 of 12 Page ID #:40
  1    9.    Ex Parte Applications

  2          A party seeking ex parte relief, including a temporary restraining order,

  3    must comply with Local Rule 7-19. The applicant must notify the other party

  4    (or parties) that opposing papers are to be filed no later than 48 hours (i.e., two

  5    court days) following service. The Court generally will not rule on an ex parte

  6    application for at least two court days after the party subject to the requested

  7    order has been served, unless service is excused. Opposing counsel should

  8    advise the courtroom deputy clerk as soon as possible whether their client

  9    intends to oppose the ex parte application. The Court considers ex parte

  10   applications on the papers and usually does not set these matters for hearing.

  11   The application will not be considered until a Chambers Copy has been

  12   provided. Sanctions may be imposed for misuse of ex parte applications.

  13   10. Extensions of Time

  14         The Court strongly prefers that the parties work cooperatively to resolve

  15   calendar conflicts. Parties must therefore attempt to stipulate regarding date

  16   changes.

  17         Moreover, the Court grants continuances only on a showing of good cause

  18   and only when the request is made before the due date. An application or

  19   stipulation for an extension must set forth:

  20         a. The existing and requested (i) due date or hearing date, (ii) the

  21            discovery cut-off date, (iii) the last day for hearing motions, (iv) the

  22            pretrial conference date, and (v) the trial date (in a two-column table

  23            with the existing dates in the first column and the requested date(s) in

  24            the second column);

  25         b. Specific, detailed, and non-conclusory reasons, contained in a

  26            declaration, supporting good cause for granting the extension or

  27            continuance;

  28   ///


                                                10
Case 2:20-cv-11269-SB-AS Document 12 Filed 12/22/20 Page 11 of 12 Page ID #:41
  1          c. Whether there have been prior requests for extensions, and

  2             whether these requests were granted or denied by the Court; and

  3          d. A description of the diligence of the party seeking the continuance

  4             and any prejudice that may result if the continuance is denied.

  5          Failure to comply with the Local Rules and this Order will result in

  6    rejection of the request without further notice to the parties.

  7    11. Class Actions

  8          If this action is a putative class action, the parties are to act diligently and

  9    begin discovery immediately, so that the motion for class certification can be

  10   filed expeditiously. A motion for class certification must be filed no later than

  11   120 days from the date initially set for the scheduling conference, without regard

  12   to any continuances, unless the Court orders otherwise.

  13   12. ERISA Cases Concerning Benefit Claims

  14         The Court will hear motions to determine the standard of review, whether

  15   discovery will be permitted, and the scope of the administrative record. Counsel

  16   are discouraged from filing motions for summary judgment or partial summary

  17   judgment on any other issue. If they choose to do so, they must distinguish

  18   Kearney v. Standard Insurance Co., 175 F.3d 1084, 1093-95 (9th Cir. 1999) (en

  19   banc) in the moving papers and explain why summary judgment is not

  20   precluded. There will be a court trial, ordinarily limited to oral argument on the

  21   administrative record.

  22   13. Bankruptcy Appeals

  23         Counsel must comply with the Notice Regarding Appeal from

  24   Bankruptcy Court issued at the time the appeal is filed in the district court. The

  25   matter is deemed under submission on the filing of the appellant’s reply brief.

  26   The Court considers bankruptcy appeals on the papers and usually does not set

  27   these matters for hearing.

  28   ///


                                                 11
Case 2:20-cv-11269-SB-AS Document 12 Filed 12/22/20 Page 12 of 12 Page ID #:42
  1     14. Consent to Magistrate Judge

  2          The parties may consent to have a United States Magistrate Judge preside

  3     over the entire case, including trial. The parties are free to select from among all

  4     Magistrate Judges available for this purpose, not just the Magistrate Judge

  5     assigned to this case. Please consult the court’s website for the list of available

  6     Magistrate Judges.

  7     15. Sanctions for Failure to Comply

  8          If, without satisfactory explanation, counsel fail to file the required Joint

  9     Rule 26(f) Report or the required pretrial documents or fail to appear at any

  10    scheduled proceeding (e.g., the scheduling conference, the pretrial conference),

  11    the Court shall take any action it deems appropriate, including: (1) dismissal of

  12    the case for failure to prosecute, if the failure occurs on the part of the plaintiff;

  13    or (2) striking the answer resulting in default if such failure occurs on the part of

  14    the defendant.

  15
           IT IS SO ORDERED.
  16
  17
       Dated: December 22, 2020
  18                                         Stanley Blumenfeld, Jr.
                                             United States District Court Judge
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


                                                  12
